ORDER
This case came before the Supreme Court on March 4, 1994, pursuant to an order directing Jean A. Guay, M.D. (plaintiff), to show cause why his appeal should not be summarily decided. The plaintiff has appealed pro se ipso from a Superior Court order granting the motions for summary judgment made by Libro Vario, Mark Deeof, Ruth DiMeglio and Dennis Baluch (defendants) in this consolidated case brought by plaintiff in four separate actions for malicious prosecution.
After reviewing the memoranda submitted by the parties and hearing the arguments of the plaintiff pro se ipso and of counsel for defendants, we are of the opinion that cause has not been shown.
The plaintiff alleged that he sustained special injury because the trial justice denied his motion for summary judgment in the underlying medical negligence action brought by Libro Vario against plaintiff. We are of the opinion that plaintiffs injury does not meet the criterion for “special injury” set forth in Ring v. Ring, 102 R.I. 112, 228 A.2d 582 (1967); his injury, if any, is such that would ordinarily result in defending against a medical malpractice suit. The denial of plaintiffs motion for summary judgment does not satisfy the definition of special injury, nor do other issues raised by plaintiff. We find plaintiffs allegations of attorney fraud to be without merit.
In summary, we deny and dismiss the appeal and affirm the judgment of the Superior Court.
WEISBERGER, Acting C.J., did not participate.